           Case 1:17-cr-00232-EGS Document 188 Filed 04/29/20 Page 1 of 4




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023461
           Case 1:17-cr-00232-EGS Document 188 Filed 04/29/20 Page 2 of 4




SUBJECT TO PROTECTIVE ORDER                                      DOJSCO - 700023462
           Case 1:17-cr-00232-EGS Document 188 Filed 04/29/20 Page 3 of 4




SUBJECT TO PROTECTIVE ORDER                                      DOJSCO - 700023463
           Case 1:17-cr-00232-EGS Document 188 Filed 04/29/20 Page 4 of 4




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023464
